Title: To James Madison from Fulwar Skipwith, 3 September 1806
From: Skipwith, Fulwar
To: Madison, James



Dear Sir,
Paris. 3d. Septr. 1806.

Mr. Nast, the china Manufacturer, has, at last executed the order which I gave him on my arrival here for your Table and Dessert Sets of china, & they have lately been forwarded to my correspondents at Nantes, Messrs. Sherburne & Eakin, who will profit of the earliest Safe opportunity to convey them to you.  This china in Whiteness is not much inferior to the china of the celebrated Manufactory of Sève, & is just 40p% cheaper.  I might have pleased myself better in my choice among much dearer Sets of china, Say at from five to eight thousand Francs, but in no one of the Manufactories could I Select a Table & desert Set So good & So neat at the prices paid by me for yours.  You have included the Invoice amounting with the Commission of 2 pr. cent to be paid my Correspondents in Philadelphia for receiving & remitting, to £3125 12s. 5d. or $595.75 cts to the order of those Gentlemen (Maclure & Robertson)  I have this day valued on you for said amount at 30 ds. Sight.
Have the goodness to present my respectful compliments to Mrs. Madison, & to accept assurances of my great attatchment & esteem.

Fulwar Skipwith

